Citation Nr: 9906521	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for macular 
degeneration of the left eye, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an effective date prior to September 20, 
1997 for special monthly compensation on account of loss of 
use of the left eye.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to May 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued a 20 percent 
evaluation for macular degeneration of the left eye.  
Thereafter, by an August 1997 supplemental statement of the 
case, the evaluation for macular degeneration of the left eye 
was increased to 30 percent effective from April 11, 1994.  

Originally, this claim included issues of entitlement to 
service connection for hearing loss, tinnitus, a right ankle 
condition and a nervous disorder.  However, by a letter dated 
November 19, 1997, the veteran withdrew his appeal as to 
those matters, and, consequently, the Board is without 
jurisdiction as to those issues.  38 C.F.R. § 20.304 (1998).


FINDINGS OF FACT

1.  The veteran has vision in his right eye and service 
connection has not been established for the veteran's right 
eye.

2.  Prior to November 13, 1996, the veteran's service 
connected macular degeneration of the left eye was manifested 
by corrected vision of no worse than 20/400 in the central 
vision field.

3.  Clinical evidence establishes loss of use of the left eye 
from November 13, 1996.

CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 30 percent 
for macular degeneration of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.400, 3.350, 
3.383, 4.1-4.14, 4.84a, Diagnostic Codes 6070, 6074 (prior to 
November 13, 1996) and 6077 (from November 13, 1996) (1998).

2.  November 13, 1996 is the earliest date that the veteran 
was entitled to the grant of special monthly compensation on 
account of loss of use of the left eye.  38 U.S.C.A. §§ 5107, 
5110(b)(1), 5111(a) (West 1991); 38 C.F.R. §§ 3.31, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for macular 
degeneration of the left eye is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well-grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly and sufficiently developed 
with regard to this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Although the veteran directs the Board's attention to a 
number of past test results as reflective of the severity of 
his diminished visual acuity, by and large, such test results 
did not reflect whether such results were corrected or 
uncorrected and, accordingly, are inadequate for rating 
purposes.  Service connection was established for macular 
degeneration of the left eye as 20 percent disabling by an 
unappealed September 1994 rating decision.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, and/or that lesser extents of visions, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than three feet being 
considered of negligible utility.  38 C.F.R. § 3.350 (a) (4).

When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  However, compensation is payable for the 
combinations of service- connected and nonservice-connected 
eye disabilities as if both disabilities were service-
connected, provided the nonservice- connected disability is 
not the result of the veteran's own willful misconduct, if 
there is blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability.  38 C.F.R. § 
3.383(a)(1).  In this case, the right eye is not service 
connected, and the veteran is not and has not been regarded 
as blind in the non-service connected eye.  Thus, that eye is 
considered to have vision of 20/40 or better regardless of 
any actual test results.  Indeed, the most recent VA 
examination establishes that the veteran does, in fact, have 
normal vision in his right eye.

A VA examination performed in November 1994 showed 
confrontation fields within normal limits bilaterally and the 
veteran had corrected visual acuity (pin hole) to 20/20 in 
the right eye and 20/200 in the left eye.  In January 1995, 
prescription lenses showed 20/200 in the left eye and also 
results of 20/80 by pin hole for that same eye.  In August 
1995, vision in the left eye was reported at 20/400 +1, 
suggesting not only that the veteran could read accurately at 
that scale, he actually read one letter at a line better than 
the 20/400 scale.  A VA vision examination in February 1996 
reported corrected vision in the left eye at 20/400.  

On November 13, 1996, a private physician reported 
deteriorating vision and that the veteran could, with 
correction, only see hand motion in the left eye.  On 
November 18, 1996, the veteran was afforded another VA eye 
examination.  His corrected left eye vision was reported at 
20/400 without improvement by pin hole; he was unable to read 
the card with correction and was unable to count fingers; his 
vision was blurry but he could see movement and the presence 
of the hand.  

A September 21, 1997 private physician's report indicated 
that the veteran could only perform finger count with his 
left eye.  On September 24, 1997, a VA examiner reported that 
the veteran was unable to see from his left eye even with 
corrected vision.  A January 1998 VA examination report 
indicated that the veteran could only perceive hand motion at 
2 feet.

For evaluation purposes, and as previously discussed, the 
veteran's right eye is considered to have vision of 20/40 or 
better.  The Ratings Schedule provides that a 30 percent 
rating is assigned if the vision in one eye is 5/200 or 
blindness with only light perception, when the vision in the 
other eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6070, 6074, 6077.  Even affording every benefit of the 
doubt, the Board observes that eye examination results do not 
demonstrate blindness in the service connected left eye until 
November 13, 1996, thus precluding evaluation of the 
veteran's service connected left eye pursuant to Diagnostic 
Code 6070 until that time.  Notwithstanding, an evaluation 
higher than 30 percent is not demonstrated whether the 
veteran's eye disability is evaluated under Diagnostic Code 
6070 (blindness in one eye, having only light perception in 
service connected eye 5/200 with vision in the other eye 
20/40), for 6074 (vision in service connected eye 5/200 with 
vision in the other eye 20/40) or 6077 (vision in service 
connected eye 15/200 with vision in the other eye 20/40).  To 
warrant a higher evaluation, there would have to be 
anatomical loss of the eye or blindness in the nonservice 
connected eye, neither or which has been shown.  Thus, the 
preponderance of the evidence is against an increased 
evaluation for macular degeneration of the left eye.

Earlier Effective Date

The law provides that the effective date for an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, providing the claim was received within one year 
from such date. Otherwise, the effective date for an 
increased rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. §  
5110(a),(b)(2); 38 C.F.R. § 3.400(o).

Entitlement to special monthly compensation on account of 
loss of use of an eye is provided under the diagnostic 
criteria for impairment of visual acuity.  38 C.F.R. § 4.84a, 
footnote 5.  That footnote states that disabilities rated 
under certain codes are also entitled to special monthly 
compensation (SMC).  Thus, determination of when footnote 5 
becomes applicable will resolve when entitlement to special 
monthly compensation should be initiated.  The only arguably 
applicable Diagnostic Code pertinent to this case that 
provides for SMC is 6070, blindness in one eye.  

The RO determined that the veteran's vision in his left eye 
was first established as lost from September 20, 1997, and 
SMC was awarded from that date.  However, affording the 
benefit of the doubt and considering the evidence in 
accordance with 38 C.F.R. § 3.350 (a) (4), the Board 
considers that the clinical evidence establishes that the 
veteran was blind in his left eye from November 13, 1996.  
Thus, since loss of use of the left eye is established from 
that date, his left eye disability should be evaluated under 
Diagnostic Code 6070 from November 13, 1996 and SMC should 
commence from that date.  Inasmuch as blindness is not 
established earlier than that date, an earlier effective date 
cannot be supported. 

The Board has also considered the veteran's request to extend 
entitlement to SMC retroactive to 1994.  The appellant's 
arguments, while undoubtedly sincere, do not represent 
competent evidence because there is no indication that he has 
medical training, expertise, or diagnostic ability.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during service, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Moreover, clinical testing prior to November 1996 
demonstrates that the veteran was not blind by VA definition 
prior to that date.  

The Board is bound by the laws as passed by the Congress, and 
the applicable law with regard to effective dates for grants 
of disability compensation.  Unfortunately, 
it is not factually ascertainable that an increase in 
disability had occurred to such an extent as to warrant SMC 
prior to November 1996.  There is thus no legal basis for 
assigning an earlier effective date.


ORDER

Entitlement to increased evaluation for macular degeneration 
of the left eye is denied. 

Entitlement to an effective date of November 13, 1996, for 
special monthly compensation on account of loss of use of the 
left eye is granted, subject to the law and regulations 
governing the payments of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


